        Case 3:20-cv-01035-SI       Document 158     Filed 08/21/20   Page 1 of 2




ETHAN P. DAVIS
Acting Assistant Attorney General
BILLY J. WILLIAMS
United States Attorney
DAVID M. MORRELL
Deputy Assistant Attorney General
ALEXANDER K. HAAS
Director, Federal Programs Branch
JOSHUA E. GARDNER
Special Counsel
BRIGHAM J. BOWEN
Assistant Director, Federal Programs Branch
ANDREW I. WARDEN
Senior Trial Counsel
JEFFREY A. HALL
JORDAN L. VON BOKERN (DC 1032962)
KERI L. BERMAN
Trial Attorneys
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20530
Tel.: (202) 305-7919
Fax: (202) 616-8460

Attorneys for Defendants


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                 PORTLAND DIVISION



INDEX NEWSPAPERS, LLC, et al.,                     Case No. 3:20-cv-1035-SI
              Plaintiffs.                          NOTICE OF APPEAL


       v.

CITY OF PORTLAND, et al.,

              Defendants.
         Case 3:20-cv-01035-SI        Document 158       Filed 08/21/20   Page 2 of 2




                                    NOTICE OF APPEAL
       NOTICE is hereby given that the United States Marshals Service and the United States

Department of Homeland Security hereby appeal to the United States Court of Appeals for the

Ninth Circuit from this Court’s Order dated August 20, 2020 (docket no. 157), granting

Plaintiffs’ Motion for Preliminary Injunction (docket nos. 133, 134).



Dated: August 21, 2020                              Respectfully submitted,

                                                    ETHAN P. DAVIS
                                                    Acting Assistant Attorney General

                                                    BILLY J. WILLIAMS
                                                    United States Attorney

                                                    DAVID M. MORRELL
                                                    Deputy Assistant Attorney General

                                                    ALEXANDER K. HAAS
                                                    Director, Federal Programs Branch

                                                    BRIGHAM J. BOWEN
                                                    Assistant Director, Federal Programs Branch

                                                    ANDREW I. WARDEN
                                                    Senior Trial Counsel

                                                    JEFFREY A. HALL
                                                    /s/ Jordan L. Von Bokern
                                                    JORDAN L. VON BOKERN (DC 1032962)
                                                    KERI L. BERMAN
                                                    Trial Attorneys
                                                    U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, NW
                                                    Washington, D.C. 20530
                                                    Tel.: (202) 305-7919
                                                    Fax: (202) 616-8460

                                                    Attorneys for Defendants
